Title: From George Washington to George William Fairfax, 23 October 1755
From: Washington, George
To: Fairfax, George William



Pearsalls—October 23d 1755.
To Colonel George William Fairfax.Sir,

We arrived here to-day, where I met Captains Cocks and Ashby, whom I have appointed to remain on Pattersons Creek; the one at Nicholas Reasmers, the other at  Sellars’s, in order to protect the Inhabitants on those Waters, and to Escort any Waggons to and from Fort Cumberland, with necessaries for the Service. It would be also necessary to have a party of the Militia appointed to this place, for the same purpose; the rest should be stationed above the Trough, at such convenient posts or passes as you and Colonel Martin shall think advisable. Captain Cocks applied to me for pay; I have refered him to

you—Have nothing particular to add, but Compliments to Colonel Martin, &c. Yours

G:W.

